 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RAYMOND NEWSON,                                     No. 2:18-cv-2010 CKD P
12                        Plaintiff,
13            v.                                          ORDER
14    STEPHEN SHAW, et al.,
15                        Defendants.
16

17           Plaintiff has requested the appointment of counsel. The United States Supreme Court has

18   ruled that district courts lack authority to require counsel to represent indigent prisoners in § 1983

19   cases. Mallard v. United States Dist. Court, 490 U.S. 296, 298 (1989). In certain exceptional

20   circumstances, the district court may request the voluntary assistance of counsel pursuant to 28

21   U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wood v.

22   Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

23           “When determining whether ‘exceptional circumstances’ exist, a court must consider ‘the

24   likelihood of success on the merits as well as the ability of the [plaintiff] to articulate his claims

25   pro se in light of the complexity of the legal issues involved.’” Palmer v. Valdez, 560 F.3d 965,

26   970 (9th Cir. 2009) (quoting Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983)). The burden

27   of demonstrating exceptional circumstances is on the plaintiff. Id. Circumstances common to

28   most prisoners, such as lack of legal education and limited law library access, do not establish
                                                         1
 1   exceptional circumstances that would warrant a request for voluntary assistance of counsel.

 2            Plaintiff moves for appointment of counsel on the grounds that he is indigent and requires

 3   the assistance of counsel in conducting discovery given the complexity of the issues. (ECF No.

 4   28.) At this stage, the issues in the case do not appear complex.1 Furthermore, plaintiff has so far

 5   shown himself capable of articulating his claims without assistance and the court is unable to

 6   assess his likelihood of success at this time.

 7            Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for the appointment of

 8   counsel (ECF No. 28) is denied.

 9   Dated: August 22, 2019
                                                      _____________________________________
10
                                                      CAROLYN K. DELANEY
11                                                    UNITED STATES MAGISTRATE JUDGE

12
     13:news2010.31.2d
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27   1
       The complaint is based upon plaintiff’s claims that defendants failed to treat his severe elbow
     pain for approximately a year, at which point an x-ray was finally ordered and it was discovered
28   that his elbow was fractured. (ECF No. 1.)
                                                       2
